DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group IV (claims 14-23) in the reply filed on 18 April 2022 and election of species of polymers (the combination of ammonium acryoyldimethyl taurate/VP copolymer and hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer) in the reply filed on 28 June 2022 are acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gan et al. (US Patent Application Publication 2016/0158144).
Gan et al. discloses cosmetic compositions to improve the skin’s appearance (abstract). One such formulation has 0.01 wt% of saccharide isomerate, 0.7 wt% of ammonium acryoyldimethyl taurate/VP copolymer, and 0.4 wt% hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer (example 1, table 3). This formulation thus meets the limitations of the composition recited by instant claims 14-16 and 18-20.
The instant claims further recite that a method, the method comprising adding a sodium acryloyldimethyl taurate copolymer to the other two ingredients in order to suppress discoloration. While the effect is not taught by Gan et al., the steps of adding the ingredients together, and the specific ingredients employed, are taught by Gan et al. Thus, the effect would be present, as the same ingredients used by Gan et al. are those instantly claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US Patent Application Publication 2016/0158144) as applied to claim 14 above.
Gan et al. teaches most of the limitations recited by instant claim 17 except for the specific ratio of the two copolymers. However, while the example cited above taught by Gan et al. does not read upon this range, alternative amounts are suggested. Gan et al. teaches using 0.1 wt% to 3 wt% of each of the two polymers (paragraph [9]), which provides for a range of relative amounts which overlap the range recited by instant claim 17.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claims 22 and 23 recite further limitations to the form of the cosmetic and the amount of water present. Gan et al. suggests that the formulation can be a gel (abstract), and the amount of water present is from 25 to 80 wt% (paragraph [9]). This range overlaps the amount of water instantly recited. And as to the form, Gan et al. discloses formulations comprising the individual elements of instantly recited (gel with the three ingredients). Together these would provide a composition as instantly claimed.  However, Gan et al. is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been prima facie obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than the predictable use of prior art elements according to their established functions a prima facie case of obviousness exists. See MPEP 2141. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699